Citation Nr: 1528148	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-28 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating higher than 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1955 to January 1978.  

He appealed to the Board of Veteran's Appeals (Board/BVA) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which confirmed and continued a 50 percent rating for his PTSD that had been in effect since February 12, 2008.  Although that rating decision also decided several other claims, his September 2012 Notice of Disagreement (NOD) limited his appeal solely to the issue of whether a higher rating was warranted for his PTSD.  

In August 2012, he also filed a claim of entitlement to a total disability rating based on individual unemployability (TDIU) due to his service-connected PTSD.  The September 2013 Statement of the Case (SOC) included adjudication of this additional TDIU claim, that is, aside from the claim for a higher rating for the PTSD, and the Veteran subsequently perfected his appeal on both claims by filing a timely Substantive Appeal (on VA Form 9) later in September 2013.  See 38 C.F.R. § 20.200 (an appeal to the Board consist of a timely-filed NOD in writing and, after an SOC has been furnished, a timely-filed Substantive Appeal).  So the Board had jurisdiction to consider both claims, irrespective of the fact that it would have, regardless, since the TDIU claim derived from the claim for a higher rating for the PTSD, so essentially was part and parcel of that claim rather than a separate claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board remanded these claims in March 2014 for further development, including obtaining all up-to-date treatment records from the VA Medical Center (VAMC) in Fayetteville, North Carolina, in particular, those dated from May 2012 to the then present, also any others concerning the PTSD, and then having the Veteran undergo a VA compensation examination reassessing the severity of his PTSD.  This included having the examiner comment on the functional impact of this service-connected disability, both socially and occupationally, which in turn would assist the Board in determining not just whether a higher rating was warranted for the PTSD, but also derivative entitlement to a TDIU since comment also was solicited concerning the functional impact when considering the several other service-connected disabilities as well.

The Agency of Original Jurisdiction (AOJ) complied, certainly substantially, with those remand directives and, in a November 2014 rating decision, granted a higher 70 percent rating for the Veteran's PTSD and a TDIU - both retroactively effective from April 12, 2011, so covering the entire period at issue in this appeal.  Therefore, the TDIU claim is no longer in dispute, and the increased-rating claim is limited to whether an even higher rating is warranted for the PTSD, meaning a 100 percent schedular rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (absent a waiver, a claimant seeking a disability rating greater than assigned generally will be presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefits are awarded).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's PTSD is totally disabling from an occupational standpoint, hence, the reason a TDIU has been granted, but not also socially.


CONCLUSION OF LAW

For the entire rating period at issue, the criteria are not met for a rating higher than 70 percent for the PTSD.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.1-4.10, 4.21 4.126, 4.130, Diagnostic Code (Code) 9411 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Specifically, VA must notify a claimant and his or her representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim, including apprising them of portion of the evidence the claimant is to provide and of the portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.  VA must also assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him or her a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).

Here, to this end, the AOJ sent the Veteran an April 2011 VCAA notice letter concerning his claim prior to initially adjudicating the claim in August 2012.  The letter advised him to provide evidence showing his service-connected PTSD had worsened and informed him of the information needed to substantiate his claim, the types of evidence he was responsible for providing, the types that VA would assist him in obtaining, and how disability ratings and effective dates are assigned.  That letter provided the "generic" notice required in the increased-rating context and was not obligated to additionally inform him of alternative diagnostic codes or daily-life evidence that might tend to support his claim for greater compensation.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010) 
(Vasquez-Flores III); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008) (Vasquez-Flores I), overruled in part sub. nom. Vasquez-Florez/Wilson v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009) (Vasquez-Flores II).  Therefore, the Board finds he has received all required VCAA notice concerning this claim.  Notably, he has not alleged any prejudicial error in the content or timing of the notice he has received.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (holding the Veteran has the evidentiary burden of alleging and proving that an error in notice timing or content was unduly prejudicial to his claim).  As there has been no such allegation, the Board finds the duty to notify has been met.

VA also has fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence.  In this regard, the Board reiterates that this claim was previously remanded in March 2014 to obtain updated VA treatment records (specifically those dated since May 2012), a contemporaneous VA examination reassessing the severity of the PTSD, and a medical opinion regarding the functional impact of this service-connected disability - both occupationally and socially.  Updated VA treatment records have been obtained and associated with the claims file so they may be considered, and an August 2014 VA examination was performed to obtain the assessment needed concerning the severity of the PTSD and its functional impact, again, both occupationally and socially.  The report of the examination reflects consideration of the entire record, including updated records, and a comprehensive evaluation of the Veteran's mental state.  The examiner notes all pertinent findings and features needed to rate the Veteran's PTSD and provided the requested opinion regarding its functional impact, both on employability and socially.  Moreover, all opinions provided are supported by thorough rationale with citation to supporting evidence.  Therefore, that examination report is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (requiring that VA ensure the adequacy of any examination provided).  The AOJ has complied with the remand directives, certainly substantially.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


The Board thus concludes that all probative and available records and medical evidence have been obtained, and the record as it stands is adequate to support a determination on the merits of the Veteran's claim.  Hence, no further notice or assistance is required to satisfy VA's obligations.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria, Factual Background, and Analysis

In deciding this claim, the Board has reviewed all of the evidence of record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran originally claimed that his PTSD warranted a rating higher than 50 percent, and specifically alleged that it met the criteria for both a 70 percent and 100 percent rating.  And although an interim rating decision granted a higher rating of 70 percent throughout the period on appeal, it is presumed that he also is seeking the maximum available 100 percent rating under the schedular criteria.  See AB, 6 Vet. App. at 38-39.  Thus, the issue now before the Board is whether this even higher 100 percent rating is warranted at any time during the period on appeal.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2014).  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

All service-connected mental health disabilities (with the exception of eating disorders) are rated under what is known as the General Rating Formula for Mental Disorders (General Rating Formula), codified at 38 C.F.R. § 4.130.  Under those criteria, a 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances ( including work or a worklike setting); and inability to establish and maintain effective relationships.  

A higher 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation.  38 C.F.R. § 4.130, Code 9411.

There are two important precedential decisions addressing the proper application of the General Rating Formula:  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) and Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  A thorough understanding of the General Rating Formula, and especially as discussed in Mauerhan and Vazquez-Claudio, is necessary to render an adequate statement of reasons or bases in these cases involving adjudication of claims for increased or higher initial ratings for service-connected mental health disabilities.

A common pitfall in these types of claims is to cite to various symptoms listed in the General Rating Formula that the claimant does not have to support a finding that the claimant is not entitled to a particular rating.  This often turns into a search for some, or most, of the listed symptoms to justify assigning a higher rating.  This approach, however, is contrary to the plain language of the regulation and pertinent case law.

The General Rating Formula establishes a number of disability levels marked by varying degrees of occupational and social impairment due to "such a symptoms as" those listed for each level.  38 C.F.R. § 4.130.  The Court in Mauerhan observed that the symptoms listed in the General Rating Formula are mere examples, not an exhaustive list and that "any suggestion that the Board was required...to find the presence of all, most, or even some of the enumerated symptoms is unsupported by a reading of the plain language of the regulation."  Id.  Because of this, the analysis commonly employed in other types of increased-rating claims will not suffice when adjudicating an increased rating for a mental health disability.  In most other types of increased rating cases, it is permissible for the Board look to the specific signs and symptoms contemplated by the rating criteria, and render a decision on the basis of the presence of absence of those signs and symptoms.  For mental health disabilities, however, the presence or absence of the specific symptoms corresponding to a particular rating is not necessarily dispositive.

Approximately a decade after the Mauerhan decision, further guidance from this area came from the United States Court of Appeals for the Federal Circuit in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013), in which the Federal Circuit acknowledged the "symptom-driven nature" of the General Rating Formula.  The Federal Circuit observed that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 117.  The Federal Circuit explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117. 

Although Vazquez-Claudio confirms that symptomatology will be the primary focus in these types of cases, it did not hold that the Board may treat the symptoms listed in General Rating Formula as a checklist from which the criteria are mechanically applied.  Indeed, each list of symptoms associated with the 30%, 50%, 70%, and 100% ratings in the General Rating Formula is preceded by the words "such as," confirming that the listed symptoms are simply examples.  Instead, the Federal Circuit endorsed an approach whereby the Board would identify the symptoms associated with the service-connected mental health disability, determine whether they are of the kind enumerated in the regulation, and if so, assess whether they result in the level of occupational and social impairment specified by a particular rating.  See 713 F.3d at 118 ("The 70 percent disability rating regulation contemplates initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas").  Thus, in determining whether the Veteran meets the criteria for a higher 100 percent rating, the Board must consider how the frequency, severity, and duration of his psychiatric symptoms affects occupational and social impairment, and, in particular, whether they are productive of total occupational and social impairment.  At the very least, the Board should avoid denying a claim on the basis that the Veteran "does not exhibit most, or even some, of the symptoms required for a particular rating, as such an assessment is inconsistent with the plain language of the regulation and relevant case law.

One factor for consideration here is Global Assessment of Functioning (GAF) scores, which is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  A higher score reflects higher overall functioning.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (i.e., no friends, unable to keep a job).  Critically, an examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence bearing on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

As an initial matter, the Board sees there are some notations in the record suggesting the Veteran also carries diagnoses of depressive disorder not otherwise specified (NOS) and insomnia, in addition to PTSD.  Specifically, a March 2011 VA treatment record notes a treatment plan was formed for depressive disorder, and May 2012, August 2012, November 2012, February 2013, April 2013, and January 2014 VA treatment records include Axis I diagnoses of depressive disorder NOS and insomnia.  An April 2012 VA record indicates he had both depressive disorder NOS and PTSD, with reported depressive symptoms of depressed mood, insomnia, low energy, lack of motivation, and social isolation.  The same record indicates low energy and insomnia are also symptoms of his PTSD.  In contrast, both the May 2011 and August 2014 VA examinations reports indicate the only psychiatric disability found was PTSD.

Notwithstanding the apparent diagnostic inconsistencies in the record, the Board finds that further remand is unnecessary in this matter and would only unduly delay adjudication of the claim.  These types of remands are to be avoided.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances when a remand would not have a useful or meaningful purpose or result in any significant benefit to the claimant).  The governing regulations dictate that, when diagnoses of mental disorders change, the rating agency shall determine whether such change constitutes progression of a prior diagnosis, correction of an error in a prior diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.125(b).  Here, the Board sees that, during the most recent VA examination, the vast majority of the symptoms associated with the separate diagnoses of depressive disorder and insomnia (depressed mood, lack of motivation, social isolation, and trouble sleeping) are associated with the Veteran's PTSD.  The fact that this report was premised on a complete review of his entire record reflects consideration of the precise symptoms contemplated by the additional diagnoses, and nonetheless attributed such symptoms to his PTSD indicates the examiner made an informed medical finding that the Veteran's PTSD encompasses his previously noted symptoms of depressive disorder and insomnia.  The only symptom not explicitly considered in that report is decreased energy-however, the April 2014 VA examiner associating such symptom with the Veteran's depression also associated it with his PTSD.  In any case, there is certainly no medical evidence clearly dissociating any such symptoms (or their consequent impairment) from the Veteran's service-connected PTSD.  Thus, regardless of the precise attribution, the Board is precluded from performing a similar dissociation when rating his PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, all of the aforementioned symptoms will be considered in the substantive analysis below as, for all intents and purposes, part and parcel of the PTSD.

On May 2011 VA examination, the examiner noted the Veteran was a reliable historian.  On mental status examination, orientation was normal, appearance and behavior were appropriate, and the Veteran made good eye contact.  However, the examiner described the Veteran's affect and mood as significantly anhedonic with reports of irritability and depressed mood.  He had normal speech and communication, but had impaired attention and focus.  He also reported panic attacks more than once per week and had signs of suspiciousness.  The examiner also observed impaired (i.e., slow) thought processes.  The Veteran's judgment and abstract thinking were normal, but his memory was mildly impaired.  Specifically, he reported losing things and having trouble remembering names and faces.  He denied any suicidal ideation, homicidal ideation, or obsessive-compulsive behavior, but reported an intermittent history of hallucination (e.g., seeing things coming at him out of the corner of his eye).  The examiner noted the PTSD caused irritability, hypervigilance, insomnia, nightmares, excessive startle, flashbacks, intrusive memories, anhedonia, depressed mood, suspiciousness, panic attacks weekly or less often, mild memory loss, and irritability and anger outbursts.  She then opined that such symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.  However, she also assigned a GAF score of 41-50, indicating "serious impairment," and indicated the Veteran was having difficulty establishing and maintaining effective work, school, social, and family relationships, and that he had difficulty understanding complex commands due to slow mental processes.  His memory loss was also found to be somewhat greater than it should be for his age.  Thus, while the former opinion regarding impairment specifically cites the schedular criteria for a 30 percent rating, the substantive findings regarding symptoms and assignment of a low GAF are actually suggestive of greater impairment causing deficiencies in most areas (i.e., work, school, family relations, and thoughts), commensurate instead with a higher 70 percent rating.  See 38 C.F.R. § 4.130.  See also Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001) (explaining that the criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood).  However, the Veteran did not appear to pose any threat to himself or others at the time.  The examiner concluded her report by finding that, with support, the Veteran could be stable.

Subsequent VA treatment records dated from 2012 to 2014 show the Veteran was relatively stable for a time, exhibiting largely normal mood, insight, impulse control, and judgment, and denying hallucinations or abnormal thoughts, though records continue to note a history of irritability and social isolation.  In April 2013, he reported low energy; in June 2013, he indicated that his lack of energy had been present for the past year, and he was only sleeping five hours each night.  However, he continued to deny any hallucinations, delusions, suicidal or homicidal ideation, or bipolar symptoms, and to exhibit good insight, impulse control, and judgment.  

On August 2014 VA examination, the examiner opined that the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  He reported a detrimental impact on his work functioning due to flashbacks, episodes of anxiety and panic, social isolation, chronically disturbed sleep, episodes of uncontrolled anger and rage, difficulty concentrating, obsessive hypervigilance, exaggerated startle response, and depressed mood.  His intrusion, avoidance, and alteration symptoms (in mood and arousal) lasted more than one month.  Additional PTSD symptoms included depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.  The examiner further elaborated that the Veteran's PTSD was chronic and severe and assigned a GAF score of 41, again indicative of "serious" symptoms and deficits in social, work, and personal functioning.  She added that, "[d]ue to the level of symptoms discussed above, the manner in which they disrupt the Veteran's ability to relate to superiors and 
co-workers, and the degree to which they impair [his] ability to accomplish tasks for which [he] is being paid, it is at least as likely as not that he would be unable to secure or maintain any kind of reasonable employment at this time.  This Veteran's disability regarding employment is more likely than not caused by [his] service-connected psychiatric condition."  But despite his significant impairment, the examiner also pointed out that the Veteran had managed his own finances over the past year with the support of family and friends, had knowledge of his finances, and was financially competent.

Based on the totality of this evidence, the Board concludes that a rating higher than 70 percent for the PTSD is not warranted.  In so finding, the Board is particularly mindful of the stated criteria in the General Rating Formula, as well as the importance of considering all pertinent symptomatology and, more importantly, the consequent occupational and social impairment.  Nonetheless, the Board finds that the nature, frequency, severity, and duration of the Veteran's psychiatric symptoms are not shown to cause total occupational and social impairment.  Notably, while the May 2011 and August 2014 examiners both concluded that he had serious occupational and social impairment and correspondingly assigned GAF scores ranging from 41 to 50 (reflecting serious impairment), they did not find him to be totally impaired both occupationally and socially.  To the extent those examiners confirmed there is total occupational impairment, this is the reason the AOJ since has granted a TDIU (which, to be more specific, only instead requires substantial impairment in occupational functioning).  In the TDIU context, requiring a Veteran to prove 100 percent or total unemployability is different from requiring proof that he cannot obtain or maintain "substantially gainful employment."  The use of the word "substantially" suggests intent to impart flexibility into a determination of overall employability, whereas a requirement that he prove 
100-percent unemployability leaves no flexibility.  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Additionally, while her prognosis was "guarded," the May 2011 examiner opined that the Veteran could be stable with a proper support system, and indicated that he had already begun seeking appropriate support.  Subsequent VA records are unremarkable for any complaints of symptoms with the frequency, severity, or duration suggestive of total impairment.  Specifically, the Veteran was consistently denying any hallucinations, thought disorders, paranoid delusions, or suicidal or homicidal ideation, and also consistently displayed good insight, impulse control, and judgment.  While the August 2014 VA examination report acknowledges some slowness in thought, it certainly does not rise to the level of "gross impairment," as contemplated by a 100 percent rating.  Similarly, though the Veteran has had a history of memory impairment, nothing indicates it has been so severe as to affect his ability to remember names of close relatives, or his own name or occupation.  He has demonstrated through this very claim that he has a solid grasp of his own occupational history.  VA records also show he was regularly attending group counseling, practicing coping skills, and interacting with other Veterans without any notations of significant trouble or altercations.  Along those lines, the August 2014 examiner specifically found that, notwithstanding the Veteran's inability to obtain or keep a job (hence, the reason for since granting a TDIU), he was able to manage his finances with the support of family and friends and was generally found to be financially competent.  Thus, though the examiner's findings indicate the Veteran's symptoms cause total occupational impairment, they also suggest that such symptoms have not left him bereft of all social functioning.  Thus, while the Board acknowledges that the lack of precise symptoms associated with a higher rating are not necessarily dispositive, in this case, a comparison of the Veteran's symptoms with those contemplated by the General Rating Formula shows that his disability picture is not sufficiently severe to approximate the kind typifying "total occupational and social impairment."  In light of this, the Board finds that his psychiatric symptoms are not productive of the total occupational and social impairment required for the even higher 100 percent rating.

Extra-schedular Considerations

The Board also has considered extra-schedular entitlement.  According to the holding in Thun v. Peake, 22 Vet. App. 111 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.

First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

Here, though, with respect to the first prong of the Thun analysis, the evidence does not show such an exceptional disability picture that the available schedular criteria for his psychiatric disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the criteria set forth in the Rating Schedule shows such criteria reasonably describe and contemplated his disability level and symptomatology.  Indeed, all of his symptoms are listed in the General Rating Formula.  Therefore, the Board is not obligated to refer this claim for extra-schedular consideration.  Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

      
Consideration of 38 C.F.R. § 3.400(o)(2)

The Board also notes that, for increased ratings, governing regulations provide for the preservation of an earlier effective date than the date of claim, but only if the Veteran files a claim within a year of the date his symptoms are shown to warrant a higher rating.  38 C.F.R. § 3.400(o)(2) (noting the effective date for increases is the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.").  See also Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010) (explaining that the legislative history of 38 U.S.C.A. § 5110(b)(2) was to provide Veterans a one-year grace period for filing a claim following an increase in the severity of a service-connected disability).

According to Harper v. Brown, 10 Vet. App. 125, 126 (1997), three possible effective dates therefore may be assigned depending on the facts of the particular case:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

See also Quarles v. Derwinski, 3 Vet. App. 129, 134-135 (1992); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).

So determining the appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).


Here, the Veteran's original claim sought a rating exceeding 50 percent, and the interim November 2014 decision granted a higher rating of 70 percent from the date of his claim, April 12, 2011.  Thus, to afford him full and favorable consideration of his appeal, the Board also has considered whether there is any evidence of an earlier worsening in the year immediately preceding receipt of his claim warranting the preservation of an earlier effective date under § 3.400(o)(2).

Unfortunately, there is no evidence suggesting the Veteran's PTSD had worsened during the year prior to his date of claim.  April 2010 VA treatment records show he reported flashbacks and broken sleep.  He reported depression, but indicated it was "not that bad."  He denied suicidal or homicidal ideation.  On mental status examination, he was alert, oriented to place, person, and time, verbal, coherent, pleasant, friendly, and cooperative.  He was not anxious, did not look depressed, and smiled and laughed appropriately.  His affect was appropriate and full-ranged, and he exhibited good impulse control, insight, and judgment.  A July 2010 review of systems notes depression, but nothing further.  VA records from August through October of 2010 indicate he felt stable despite his nightmares and intrusive thoughts, and he was found to have a neat appearance, normal speech, appropriate behavior, euphoric mood, appropriate affect, and normal and logical thoughts.  He denied any hallucinations, suicidal or homicidal ideation, or obsessional thoughts.  He was oriented to person, place, time, and purpose, and was alert.  He had normal concentration, insight, judgment, memory, intelligence, and abstraction.  The examiner diagnosed PTSD and assigned a GAF score of 60, which, according to the DSM, was indicative of just relatively "moderate" social and occupational impairment.  Mental health group counseling notes from December 2010 to March 2011 indicate the Veteran regularly attended and denied suicidal or homicidal ideation.  A March 2011 VA treatment record indicates he reported occasional depression, poor sleep (waking up every 1.5 to 2 hours), frequent forgetfulness, and difficulty concentrating.  However, he denied any hallucinations, delusions, suicidal or homicidal ideation, or bipolar symptoms.  On mental status examination, he was alert and oriented, and described his mood as "all right."  His affect was appropriate, and he exhibited good impulse control, judgment, and insight.  The examiner assigned a GAF score of 60 for the PTSD, so again indicating there was just relatively "moderate" social and occupational impairment.  Finally, an April 11, 2011 VA emergency room nursing assessment found the Veteran alert and oriented to time, place, and person.  On the basis of these facts, the Board finds there is no evidence suggesting he was suffering from symptoms of similar frequency, severity, or duration to those contemplated by a 70 percent rating or that were productive of impairment causing deficiencies in most areas (i.e., work, school, family relations, judgment, thinking, or mood).  The consistent assignment of a GAF score of 60 indicates only moderate symptoms and impairment, and the only positive evidence indicating a deficiency in one of the relevant areas of functioning are his reports of occasional depression, forgetfulness, and difficulty concentrating.  At most, such findings only show deficiencies in thinking and mood.  

Lastly, to reiterate, the matter of entitlement to a TDIU was previously on appeal, but that claim was granted in the intervening November 2014 rating decision, effective April 12, 2011, the date of the Veteran's claim seeking an increased rating.  Thus, just as in the prior discussion regarding his current 70 percent evaluation, it is also necessary to consider whether there is any evidence of unemployability due to his PTSD in the year prior to receipt of his increased-rating claim such as to warrant the preservation of an earlier effective date for his TDIU under § 3.400(o)(2).  However, the evidence discussed also reveals nothing suggesting he was unable to obtain or maintain substantially gainful employment due to his PTSD during that immediately preceding year.  Therefore, the Board finds that both the 70 percent schedular rating and his TDIU properly encompasses the entire period on appeal, and there is no evidence suggesting the effective date preservation provisions of 38 C.F.R. § 3.400(o)(2) do not apply. 

Accordingly, the preponderance of the evidence being unfavorable, the benefit-of-the-doubt doctrine is inapplicable and the claim for increase herein is denied.  See 38 U.S.C.A. § 5017(b); 38 C.F.R. § 4.3.



ORDER

A rating higher than 70 percent for the Veteran's PTSD is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


